DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/12/2022.
Claims 1, 3 - 5,  7, 8, 11, 12,  14, 15, and 18 - 20 have been amended.
Claims     2, 6, 9, 13, and 16    are original.
Claims 10 and 17 have been previously presented
Claims 1 - 20 are currently pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Examiner notes that he was unable to contact Applicant counsel for several days in and around July 18, 2022, as he wished to speak with counsel about a possible examiner amendment. Several phone messages were left over several days but none were returned. This final rejection was accordingly submitted. 
Applicant essentially argues that the amended language in the independent claims:
or scanning a stock keeping unit (SKU) data structure using a Bluetooth capability of the mobile device or tablet, wherein the SKU data structure has associated conditions of the user specification,
overcomes the pending 35 USC 101 (Alice Type) rejection, by, generally, improving the efficiency of the computer. Remarks 10. Examiner respectfully disagrees. The above "or" in the amended limitation is ignored. Examiner notes that the use of the term "or" between two separate in nature limitations (the prior limitation dealt with capturing a photograph) is highly problematic in patent claims, as one could arguably practice both A and B, without infringing. That said, the independent claims only optionally include the above limitation, and, thus, any argument that the above said claim by dent of the above said limitation necessarily overcomes any 35 USC 101 (Alice Type) rejection fails.
As to 35 USC 103, Applicant essentially argues, Remarks 11 - 12, that the following amended limitations of claim 1 (and mirrored  8, 15):
scanning a stock keeping unit (SKU) data structure using a Bluetooth capability of the mobile device or tablet, wherein the SKU data structure has associated conditions of the user specification;
to the target item identified based on the conditions of the user specification, 
and the below amended limitations as per claim 5:
based on a desire of the user, wherein the desire of the user is learned based on the user's rejection of a proposed target item by failing to click the link in the email request;
and the below amended limitations as per claim 7:
 by sending an automatic message to the merchant to inquire as to whether the target item can be purchased for the user price;
together are not taught by Batlle nor Racco. Remarks 12.  Examiner has applied additional citations Grifoni (US20170213186A1) and Lee (KR20200010101A)  to the below 35 USC 103 analysis, and defers Applicant to that section for details as to the fact that these new references contain all the above limitations; and that it was obvious to specifically combine certain of these new references as detailed below.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 02/28/2022, and also respecting the pending amended claim set of 05/12/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Objections

Claims 1, 8, and 15 are objected to because of the following informalities:  The use of trademark name Bluetooth  without properly noting the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 8  is directed to a system, and independent claim 15 is directed to a non-transitory computer-readable storage media (composition), which are all statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the  independent claims all fall within a statutory category).
Note that independent method claim 1  will be used for this 35 USC 101 analysis, and that said claim analysis pursuant to 35 USC 101 does not change on account of said amendments.
Independent method claim 1 (and 8, 15) recites:
triggering  a purchase of an item if conditions are satisfied.
Several dependent claims further refine the abstract idea of claims 1, 8, and 15:
receiving a payment method; and initiating the payment function using the method (claims 2, 9, and 16); 2 of 14Application No. 16/178,986Reply to Office Action dated August 19, 2020 Docket No. P201802484US01determining that a price condition of the target item is within a defined percentage of the merchant's listed price for the target item; and coordinating with the merchant and the user. (claims 3, 10, and 17);  wherein the user specification comprises initiating the function automatically (claims 4, 11, and 18);   determining a prioritization schedule ... updating the prioritization schedule based on a user action, making a payment in accordance with the updated prioritization schedule (claims 5, 12, and 19); ... notifying a user of a successful purchase (6 and 13); determining that a user price is within a predefined threshold of a merchant price; providing the user price to the merchant; and facilitating a purchase based on the user price and the predefined threshold (claims 7, 14, and 20). 

The claim(s) thus recite the abstract idea of:
Specifying an item to purchase if user conditions are satisfied.
 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include both fundamental economic principles and they also constitute a commercial interaction. The limitations thus fall within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea, without more. The computer system, electronic device, processor(s), memories,  SKU's, and storage media  or  Bluetooth additional limitations of the independent claims are simply being applied as a tool to the abstract idea.
The above said computer related element(s) additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim (do not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above also lack any elements, including:
computer system, electronic device, processor(s), memories,  SKU's, and storage media  or  Bluetooth (which elements are found in the independent claims, upon which the dependent claims are necessarily based);
additional computer related elements in the dependent claims: SKU, email;
non-computer related  elements in the dependent claims: none
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed. (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
 
Claims 1 - 20 are not patent-eligible pursuant to 35 USC 101.  


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims  1, 2, 4 - 9, 11 - 16, and 18 - 20 are rejected pursuant to 35 USC 103 as being unpatentable over Batlle (US20170116655A1), in view of Racco (US20110161182A1), and in further view of  Grifoni (US20170213186A1). 
Note that in the interest of compact prosecution only, the below amended limitation using Grifoni (re: scanning a SKU using a mobile device/ Bluetooth) is analyzed even though it is claimed only in the alternative, meaning that the claims do not require the same.
Regarding claims 1, 8, and 15:
Batlle teaches:
a method for managing an electronic payment function by an electronic device, the method comprising: determining, using one or more connected databases comprising one or more items for purchase, that conditions of a user specification are met, ("The additional information may be received, pulled, scraped, or otherwise determined from one or more other resources, including a database of the service provider and/or other online or network accessible resources (e.g., other devices, services, sensors, etc.).", [017]) and ("Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item if the user would like to purchase at $300.", [014])
facilitating an agreement between a user and a merchant; ("Additionally, the user may set criteria required to be met for an automatic purchase of the item of interest by the service provider on behalf of the user.", [ABSTRACT]) and ("The sales data may be retrieved from one or more merchants, which may be specified by the user. ", [017]) and ("In other embodiments, the user may enter in an online location of the item, such as a webpage of an offer for sale of the item, a location of a merchant marketplace offering the item for sale, or identification of an application or other online portal offering the item for sale. ... The user may also set a plurality of merchants offering the item of interest for sale." [026]) , any offer and sale of an item, or any "purchase" of an item, between merchant and user, constitutes an agreement, and the same is facilitated as above; 
sending an email request for approval by the user, in real-time, of a target item based on the target item exceeding a predefined monetary threshold; ("..., the user may further specify a target price and/or an maximum price, so that if the current price of the item does not fall to the target price by the established final purchase date, the service provider may still process a purchase of the item for the current price, as long as the current price does not exceed the maximum price specified by the user.", [011]) and ("The information may be based updated periodically or continuously, such as in real time and information for the item(s) for sale changes.", [039]) and ("Additionally, the user may establish the set of criteria as allowing an immediate purchase and may be mandatory for purchase of the item. However, other criterion of the set of criteria may be optional, and instead of causing a purchase of the item, may instead alert the user about current sales and/or additional information for the item. For example, the user may set a criterion for purchase of the item at $300 that may be optional. Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item if the user would like to purchase at $300. In such embodiments, if the user effectuates a purchase at the optional criteria, the service provider may cancel the item and the set of criteria.", [014]); the user may set up arbitrary pricing points for the computer to sift through in the marketplace, and may also receive email notices associated with any corresponding confirmation or potential confirmation of an item which may not fit the initial pricing criteria;
and initiating the electronic payment function by an electronic device based on determining that conditions of the user specification are met, and the real-time user approval of the target item is received, ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest. The purchase may be done without consent of the user based on the user's previous consent provided with the preauthorization data. However, in other embodiments, the user may be alerted of the purchase and approval may be requested. The service provider may provide a payment to a merchant offering the item of interest for sale for purchase information matching the one or more triggers determined by the service provider using the set of criteria.", [018]), that the system may transmit any data in real time was already addressed in the prior limitation;
whereby the initiated electronic payment function triggers an electronic purchase of the target item.  ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest. The purchase may be done without consent of the user based on the user's previous consent provided with the preauthorization data. However, in other embodiments, the user may be alerted of the purchase and approval may be requested. The service provider may provide a payment to a merchant offering the item of interest for sale for purchase information matching the one or more triggers determined by the service provider using the set of criteria.", [018]);
Batlle does not expressly disclose, but Racco teaches: 
wherein the conditions of the user specification are determined based on capturing a photograph at a user direction and performing visual analysis of the one or more items for purchase; ("The user is provided, in the second pane, an upload tool for uploading one or more photos of the item to assist in describing the item during the listing process. Upon entering one or more characters in a field in the first pane for identifying the item, the system searches a database of items being either parts or components and displays possible choices for said item", [ABSTRACT]);
using a camera input capability of a mobile device or tablet  ("Then, using his mobile phone with internet and GPS tracking enabled, or, using a GPS device, or using his notebook computer with an available wireless signal to allow him to connect to the internet and a GPS unit, he logs into the system's 10 sister website.", [0451]) and ("A system and method are provided for listing an item online. The system provides a user interface comprising a first pane for entering information pertaining to the item and a second pane for viewing said information while it is being entered. The user is provided, in the second pane, an upload tool for uploading one or more photos of the item to assist in describing the item during the listing process. Upon entering one or more characters in a field in the first pane for identifying the item, the system searches a database of items being either parts or components and displays possible choices for said item such that the user can simply type in what their item is and the system provides possible category choices to facilitate and speed up the listing process.", [ABSTRACT]). 
wherein the email request includes a link   to the target item identified based on the conditions of the user specification,  which must be clicked by the user as an indication of approval; ("The item is then stored in the buyer's My Account 697 using the Parts Alert tool (not shown) so that if that item becomes available, the user will receive an email notifying them that their item is now available with a link to the listing.", [0434]) and ("a Buy link 114, which, when selected, initiates a buying process for a buyer 12; a Sell link 116, which, when selected, initiates a selling process for a seller 14, i.e. to post or list one or more items; a My Account link 118, which, when selected, accesses account information and enables a user to log-in to their account or set up a new account etc.;", [0125]) and ("The admin tool 48 can be configured to monitor the buyer's 12 requests to inhibit the use of the system 10 to set up an offline sale. For example, the admin tool 48 can determine if phone numbers, email addresses or other information is being provided in the request that could enable the sale to be made outside of the system 10. In this way, the system 10 can maintain control over the transactions to properly reward loyal account holders that support the system 10.", [0234]) and ("Once the request is successfully processed, the seller 12 can be emailed a message (not shown) notifying them that they have received a parts request. It will be appreciated that the message can instead be posted to the seller's 14 account, both emailed and posted or any other form of communication such that the seller 14 is notified.", [0237]) and ("Once the seller 14 sends their response, the buyer 12 receives an email or other notification (e.g. text message) indicating they have received a response from the seller 14. The message can include information pertaining to the request to identify the response as such, for example, the year, make and model of the vehicle, the seller's user ID etc. A link can be included in the email that, when selected, takes the buyer 12 directly to the response in their user account 118.", [0242]). 
using the link included in the email request, ("The item is then stored in the buyer's My Account 697 using the Parts Alert tool (not shown) so that if that item becomes available, the user will receive an email notifying them that their item is now available with a link to the listing.", [0434]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to utilize a photograph of the item searched for as done in Racco (“Allowing the seller 14 to upload their photos at any time in the selling process adds to the uniqueness of the selling tool. It has been found that by having a photo available to the user for referencing during the selling process makes it easier for the user to describe what it is they are selling. In this way, the seller 14 can upload the photos of the item before beginning to create the listing. This also allows the user to continually refer back to the photos as they are attempting to describe it for the listing.",  Racco at [col. 21: 11 - 19]).

The combination of Batlle and Racco do not expressly disclose, but Grifoni teaches:
or scanning a stock keeping unit (SKU) data structure using a Bluetooth capability of the mobile device or tablet, wherein the SKU data structure has associated conditions of the user specification, ("In one embodiment of the present invention, the application is designed to be run on a device which has a wireless data connection (e.g., Wi-Fi, Bluetooth, or cellular radio) (FIG. 25). With this connection, the application can communicate with a central server or servers (18, FIG. 25), or with other users who are logged into a similar instance of the application that is being run on other devices, or with any networked applications or devices including the Internet 12 (FIG. 25). ", [049]) and ("In this instance of the application, the automatic verification function 106 screen displays a camera viewfinder 801 that is connected to a digital camera sensor on the mobile computing device on which the application is being run. The user can place an object identifier located on the product (e.g., a Stock Keeping Unit or “SKU” number, or a barcode as depicted in FIG. 8), in the field of view of the viewfinder 801, at which point the application scans and processes the object identifier to determine if it matches the product required by the task item. In other instances, the automatic verification function 106 may utilize an RFID scanner on the mobile device on which the application is being run, and RFID tags on the products to be obtained, in order to automatically verify the task item.", [053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Batlle and Racco to incorporate the teachings of Grifoni because the said new combination would be more efficient if Bluetooth vis a vis a mobile device could be used to scan a SKU. ("More specifically, in an exemplary embodiment, the application includes functionality for an employee of a retail business to more efficiently manage that business's product inventory. This inventory management functionality may be limited to manual input of product information, or may include a wide range of features (e.g., barcode scanning, live updating of inventory quantities and locations, price label printing, and any other features which a business may desire to improve its inventory management), or any number of features which the business or user wishes to utilize.", [008] of Grifoni.

Regarding claims 2, 9, and 16:
The combination of Batlle , Racco , and Grifoni disclose the limitations of claims 1, 8, and 15, respectively:
Batlle further teaches:
wherein initiating the electronic payment function comprises: receiving a connected payment method; and initiating the electronic payment function using the connected payment method. ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest.     .  .  .   In various embodiments, the payment may be provided using a payment account of the user, or other accessible payment instrument, including credit/debit cards, bank accounts, etc.", [018])     

Regarding claims 4, 11, and 18:
The combination of Batlle , Racco , and Grifoni disclose the limitations of claims 1, 8, and 15, respectively:
Racco further teaches:
a determination that a similar item may be suitable to the user based on at least one of the conditions of the user specification being met; and ("A system and method are provided for listing an item online. The system provides a user interface comprising a first pane for entering information pertaining to the item and a second pane for viewing said information while it is being entered. The user is provided, in the second pane, an upload tool for uploading one or more photos of the item to assist in describing the item during the listing process. Upon entering one or more characters in a field in the first pane for identifying the item, the system searches a database of items being either parts or components and displays possible choices for said item such that the user can simply type in what their item is and the system provides possible category choices to facilitate and speed up the listing process.", [ABSTRACT]), similar items found online may be suitable to user;
Batlle further teaches
a programming instruction to initiate the electronic payment function automatically and to complete the electronic payment function with a preferred merchant. ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest. The purchase may be done without consent of the user based on the user's previous consent provided with the preauthorization data. However, in other embodiments, the user may be alerted of the purchase and approval may be requested. The service provider may provide a payment to a merchant offering the item of interest for sale for purchase information matching the one or more triggers determined by the service provider using the set of criteria.", [018]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to utilize a photograph of the item searched for as done in Racco (“Allowing the seller 14 to upload their photos at any time in the selling process adds to the uniqueness of the selling tool. It has been found that by having a photo available to the user for referencing during the selling process makes it easier for the user to describe what it is they are selling. In this way, the seller 14 can upload the photos of the item before beginning to create the listing. This also allows the user to continually refer back to the photos as they are attempting to describe it for the listing.",  Racco at [col. 21: 11 - 19]).

Regarding claims 5, 12, and 19:
The combination of Batlle , Racco , and Grifoni disclose the limitations of claims 3, 10, and 17, respectively:
Batlle further teaches:
prioritizing one or more SKU features based on a desire of the user, wherein the desire of the user is learned based on the user's rejection of a proposed target item by failing to click the link in the email request; ("The item(s) and corresponding criteria may be stored by the service provider for use by the service provider. The user may leave after establishing the preauthorization data having the item(s) and corresponding criteria or the user may come back and adjust settings at a later time. For example, the user may later come back to the service provider and may adjust and/or delete the item(s) and/or one or more of the set of criteria for each item. In such embodiments, the user may delete or adjust a criteria, such as when a user believes a criteria may not be fulfilled. Thus, if the user believes that a price for an item may not be met, the user may adjust the item so that the new criteria may be met.", [015]) and ("Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item if the user would like to purchase at $300. In such embodiments, if the user effectuates a purchase at the optional criteria, the service provider may cancel the item and the set of criteria.", [014]), a user may adjust criteria as a function of user having learned this or that;
Racco further teaches:
updating a prioritization schedule based on the desire of the user, wherein initiating the electronic payment function is performed in accordance with the updated prioritization schedule. ("and an account manager 32, which is any software tool, module or program or group or suite of software programs or tools that can be accessed by an administrator 34 for updating the databases", [0105]) and ("The system administrator 34 can monitor what sellers 14 are listing and what buyers 12 are searching for and, if these items are not found within the main category database 44, the administrator 34 can add them to keep the main category database updated and constantly evolving.", [0118])  and ("selling preferences setup page shown in FIGS. 11A and/or 11B to allow the user to modify and/or update their default preferences.", [0135]) and ("The seller 14 can also enter SKU or inventory numbers in the inventory fields 258 to keep track of vehicles and/or items being sold, in particular when sold by a business. When a part is requested, the SKU number can be included on the request faith so that the seller 14 can quickly identify which vehicle the request is for.", [0195]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to update itself regarding search item criteria as needed. ("Find an easier way to keep the categories and sub-categories 60 a  updated  when new vehicles and parts are built from vehicles from around the world", [0110] of Rocco). Moreover, Batlle's efficiency could also benefit from the SKU search angle of Rocco ("When a part is requested, the SKU number can be included on the request faith so that the seller 14 can quickly identify which vehicle the request is for.", [0195 of Rocco).  



Regarding claims 6 and 13:
The combination of Batlle, Racco , and Grifoni the limitations of claims 1 and 8, respectively:
Racco further teaches:
notifying a user via email of a successful purchase.  ("when the item 22 is sold, the bin location can be added to the email sent to the seller 14 so they can quickly find it at their physical location for shipping to the buyer 12", [0275]) and ("Clicking that link would allow the seller to enter details about a shipping price, review the item price and send it to a buyer's 12 email. When the buyer 12 receives this email, they are able to purchase the item from the quote message through the system 10. In this way, seller's 14 can send buyer's 12 quotations directly attached to their listings on the system 10 without waiting for buyer's 12 to contact them. This is very convenient when seller's 14 receive phone calls or email messages from outside the system 10 for items the seller 14 is selling on the system 10", [0402], and see [0275])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to update a user as to a confirmed sale or other as done in Rocco ("This system 10 can then access this information and add the private notes to the email sent to the seller 14 notifying them that an item 22 from their bin has been sold. In this way, the seller 14 can remind themselves of specific information that they do not necessarily want the buyer 12 to see.", Rocco at [0275]).
  Regarding claims 7, 14, and 20:
The combination of Batlle , Racco , and Grifoni disclose the limitations of claims 1, 8, and 15, respectively:
Batlle further teaches:
determining that a user price is within a predefined threshold of a merchant price; ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item. However, the user may require only one of the items to be purchased when their criterion meets the current sales (e.g., price, discount, etc.) and/or additional information (e.g., date, time, searches, etc.) meets the criteria. ", [012]);
based on a percentage indicated by the user; ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item,", [012]); 
facilitating a purchase based on a response of the merchant at user price.     ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item. However, the user may require only one of the items to be purchased when their criterion meets the current sales (e.g., price, discount, etc.) and/or additional information (e.g., date, time, searches, etc.) meets the criteria. ", [012]). 
 providing the user price to the merchant;  by sending an automatic message to the merchant to inquire as to whether the target item can be purchased for the user price; and    ("Item alerts 1032 may be received based on optional criteria set by the user in preauthorization data that cause an alert to the user. Thus, item alerts 1032 includes a laptop computer 1034 alert, that displays data for laptop computer 1034 causing the alert, such as a current discount 1036 of 20%, a current price 1038 of $1,200, and/or a target price 1040 $1,000.", [059}).
facilitating a purchase based on a response of the merchant at user price.     ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item. However, the user may require only one of the items to be purchased when their criterion meets the current sales (e.g., price, discount, etc.) and/or additional information (e.g., date, time, searches, etc.) meets the criteria. ", [012]). 

Claims  3, 10, and 17 are rejected pursuant to 35 USC 103 as being unpatentable over  Batlle (US20170116655A1), in view of   Racco (US20110161182A1), in further view of  Grifoni (US20170213186A1), and in further view of Lee (KR20200010101A).

Regarding claims 3, 10, and 17:
The combination of Batlle , Racco , and Grifoni disclose the limitations of claims 1, 8, and 15, respectively:
Batlle further teaches:
determining that a price condition of the target item is within a defined percentage of the merchant's listed price for the target item; ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item,", [012]); 
and coordinating, via email, with the merchant and the user.  ("Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item", [014]) and ("Other applications 114 may also include email, texting, voice and IM applications that allow a user to send and receive emails, calls, texts, and other notifications through network 170.", [033]) and 
The combination of Batlle, Racco and Grifoni does not expressly disclose, but Lee teaches:
or that the merchant's listed price for the target item will remain above the price condition of the target item for a determined number of months; ("The target selling period 421 means a total selling period for selling the selected item at a dynamic price. For example, the target selling period 421 may be set by a user inputting a sale start time and an end time. Time, day, week, month, etc. may be a set unit of the target selling period.", [this paragraph is found 32 paragraphs below "Description, ..."  a copy of this Korean publication is included in the file wrapper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Batlle, Racco and Grifoni, to incorporate the teachings of Lee because the new combination would be more efficient if user could opt for months of time regarding price setting of the item. ("The item to be sold at the dynamic price may be selected by user input.", same paragraph. 
 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Rempe (US7958017B1) - A system and method that includes several automatic purchasing features. The method includes establishing purchasing criteria for items to be purchased, and automatically searching marketplaces for availability of the items to be purchased. The method also includes identifying available items, of the items to be purchased, that meet the established purchasing criteria.
Finnegan (US20180150869A1) -  system for receiving a request associated with a pre-defined user purchase criteria for a product of one or more products from a software application (“app”) installed on an electronic device of a user, wherein the product is stored in a user database; retrieving a pre-determined threshold price, for the product; monitoring prices for the product and at least one discount applicable to the product at one or more websites of retailers based on the pre-defined user purchase criteria and the pre-determined threshold price; based on the monitoring, determining when an effective price for the product matches the pre-defined user purchase criteria and is less than the pre-determined threshold price for the product, wherein the effective price is determined based on the at least one discount, and the at least one discount has a coupon code; confirming whether the coupon code is active; when the coupon code is confirmed to be active, transmitting a notification comprising the coupon code and a period of time when the coupon code remains active from a particular website of a particular retailer to the software app to be displayed on a graphical user interface of the electronic device of the user, wherein the user (a) accepts the notification, (b) declines the notification, or (c) requests other coupons, and wherein the one or more websites comprise the particular website, and the retailers comprise the particular retailer; and upon acceptance of the notification by the user, automatically displaying the coupon code to the graphical user interface of the electronic device of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MATTHEW COBB/Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698